MEMORANDUM **
Faisal Iqbal, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his *378motion to reopen. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction pursuant to 8 U.S.C. § 1105a(a). We review the denial of a motion to reopen for abuse of discretion, de Martinez v. Ashcroft, 374 F.3d 759, 761 (9th Cir.2004). We deny the petition for review.
The evidence that Iqbal offered with his motion to reopen was not specific to his asylum claim, and thus, could not overcome the immigration judge’s (“IJ”) adverse credibility determination. Therefore, Iqbal did not establish a prima facie case of eligibility for relief, and his motion to reopen was properly denied. See Caruncho v. INS, 68 F.3d 356, 360-61 (9th Cir.1995).
To the extent Iqbal challenges the BIA’s summary affirmance of the IJ’s denial of his asylum application, or the BIA’s denial of his first motion to reopen, those decisions are not before us in this petition for review. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996) (holding that the Court reviews solely the motion to reopen and not the underlying deportation order on a petition for review of the BIA’s denial of a motion to reopen,).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.